UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6840


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERMAN LEE INGRAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00361-HEH-1)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herman Lee Ingram, Appellant Pro Se.    Olivia L. Norman, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herman Lee Ingram appeals the district court’s order

denying   his    motion    seeking   a   reduction   of    sentence    under   18

U.S.C. § 3582 (2006).         We have reviewed the record and find no

reversible      error,    given   that   Ingram    is     ineligible   for     the

reduction that he seeks.          Accordingly, we affirm the judgment of

the district court.        United States v. Ingram, No. 3:05-cr-00361-

HEH-1 (E.D. Va. Apr. 17, 2012).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                         2